--------------------------------------------------------------------------------


Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 2,
2006, is made and entered into by and among Theragenics Corporation, a Delaware
corporation (the “Purchaser”), James R. Eddings, a resident of the State of
Texas, on behalf of the Accredited Sellers (as defined below) in connection with
that certain Stock Purchase Agreement (as defined below) (“Sellers’
Representative”). The Company and the Sellers’ Representative are sometimes
herein individually referred to as a “Party” and, collectively, as the
“Parties.”
 
W I T N E S S E T H:
 
WHEREAS, in connection with the sale of one hundred percent (100%) of the issued
and outstanding capital stock of Galt Medical Corp., a Texas corporation (the
“Company”), and one hundred percent (100%) of the aggregate outstanding Company
Stock Derivatives (as defined in the Stock Purchase Agreement defined below)
(the “Transaction”), pursuant to the terms and conditions of that certain Stock
Purchase Agreement, dated as of the date hereof (the “Stock Purchase
Agreement”), by and among the Purchaser, the Sellers’ Representative, and the
holders of capital stock of the Company and the holders of Company Stock
Derivatives (collectively, the “Sellers”), the Purchaser will issue shares of
its common stock, par value $.01 per share (the “Common Stock”) to each Seller
who qualifies as an “accredited investor” within the meaning of Rule 501 of the
Securities Act (collectively, the “Accredited Sellers”);


WHEREAS, as a condition to the consummation of the Transaction, the Purchaser is
obligated to provide the Accredited Sellers with certain registration rights
with respect to the Common Stock; and


WHEREAS, the Purchaser and the Sellers’ Representative desire to enter into this
Agreement pursuant to which the Purchaser shall register with the SEC the offer
and sale by the Accredited Sellers of the shares of Common Stock received by the
Accredited Sellers in connection with the Transaction, subject to the terms and
conditions of this Agreement.


NOW, THEREFORE, for good and valuable consideration, the premises and the mutual
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


Section 1.         Definitions.


As used in this Agreement, the capitalized terms shall have the meanings set
forth below.


(a)  “Agent” shall mean any Person authorized to act and who acts on behalf of a
Party with respect to the transactions contemplated by this Agreement.


(b)  “Business Day” shall mean any day on which commercial banks are not
authorized or required by law to close in the State of Georgia.
 

--------------------------------------------------------------------------------




(c)  “Effectiveness Period” shall have the meaning set forth in Section 3 of
this Agreement.


(d)  “Indemnified Party” shall have the meaning set forth in Section 6(c) of
this Agreement.


(e)  “Indemnifying Party” shall have the meaning set forth in Section 6(c) of
this Agreement.


(f)  “Person” shall mean an individual, partnership, corporation, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.


(g)  “Prospectus” shall mean the prospectus included in the Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by the Registration Statement and all other amendments and supplements
to the Prospectus, including post-effective amendments and all material
incorporated by reference in such Prospectus.


(h)  “Required Registration Filing Date” shall mean August 2, 2007.


(i)  “Registration Statement” shall have the meaning set forth in Section 3 of
this Agreement.


(j)  “Registrable Securities” shall mean shares of Common Stock issued or
issuable by the Purchaser to Accredited Sellers pursuant to the Stock Purchase
Agreement.


(k)  “Restricted Securities” shall mean the Registrable Securities upon original
issuance thereof, subject to the provisions of Section 2(a) of this Agreement.


(l)  “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.


(m)  “SEC” shall mean the Securities and Exchange Commission.


(n)  “Withdrawn Registration Statement” shall have the meaning set forth in
Section 5(a) of this Agreement.


Section 2.        Securities Subject to this Agreement.


(a)      Registrable Securities. The securities entitled to the benefits of
Sections 3 and 4 of this Agreement are the Registrable Securities; however, with
respect to any particular Registrable Security, only so long as such security
continues to be a Restricted Security. A Registrable Security ceases to be a
Restricted Security when (i) it has been effectively registered under the
Securities Act and disposed of in accordance with the Registration Statement,
(ii) as to any Holder, when the Registrable Security held by such Holder could
be sold without restriction pursuant to Rule 144(k) or Rule 145 (or any similar
provisions then in force) under the Securities Act, (iii) it has otherwise been
transferred in a private transaction in which the transferor’s rights under this
Agreement are not assigned, or (iv) it ceases to be outstanding.
 

--------------------------------------------------------------------------------


 
(b)     Holders of Registrable Securities. Any reference herein to a “Holder” or
“Holders” of Registrable Securities shall mean any Accredited Seller and its
heirs and personal representatives.


Section 3.         Required Registration.


The Purchaser shall prepare and file with the SEC, no later than the Required
Registration Filing Date, a Registration Statement on Form S-3 pursuant to Rule
415 of the Securities Act (the “Registration Statement”) with respect to all
of the Registrable Securities, and use its commercially reasonable efforts to
cause such Registration Statement to become effective as soon as practicable
thereafter. After the Registration Statement filed pursuant to this Section 3
has become effective, the Purchaser shall use its commercially reasonable
efforts to keep such Registration Statement (on Form S-3 or such other form as
may then be available to the Purchaser) effective for a period (the
“Effectiveness Period”) equal to (i) one year from the initial date that the SEC
declares such Registration Statement effective (subject to any extension
pursuant to Sections 5(a) and 5(b) hereof, or, if such Registration Statement is
not effective during any period within such one-year period, such one-year
period shall be extended by the number of days that the Registration Statement
is not effective), or (ii) such shorter period which shall terminate when all of
the Registrable Securities have been sold, or are eligible to be sold within a
single three-month period pursuant to Rule 144(k) or any successor thereto. The
Purchaser represents and warrants that it is eligible to register the
Registrable Securities on Form S-3 under the Securities Act. To the extent that
the Purchaser is ineligible to register the Registrable Securities on Form S-3,
the Purchaser shall satisfy its obligations under this Agreement to register
Registrable Securities on Form S-1.


Section 4.         Registration Procedures.


With respect to the registration of the Registrable Securities pursuant to this
Agreement, the Purchaser will as promptly as reasonably practicable:


(a)     before filing the Registration Statement, the Prospectus or any
amendments or supplements thereto (excluding documents to be incorporated by
reference therein filed after the effectiveness of the Registration Statement),
the Purchaser will, no later than five (5) Business Days prior to filing,
furnish to the Holders copies of all such documents in substantially the form
proposed to be filed (including documents incorporated therein by reference
other than documents previously filed with the SEC), to enable the Holders to
review such documents prior to the filing thereof, and the Purchaser shall make
such reasonable changes thereto (including changes to documents incorporated by
reference other than documents previously filed with the SEC) as may be
reasonably requested by the Holders;


(b)     prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement as may be necessary to keep the
Registration Statement continuously effective for the Effectiveness Period;
cause the Prospectus to be supplemented by any required Prospectus supplement,
and as so supplemented to be filed with the SEC pursuant to Rule 424 under the
Securities Act; and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during the applicable period in accordance with this paragraph (b) and
the intended methods of disposition by the Holders thereof set forth in such
Registration Statement or supplement to the Prospectus;
 

--------------------------------------------------------------------------------


 
(c)      notify the Holders promptly, and confirm such notice in writing, (1)
when the Prospectus or any Prospectus supplement or post-effective amendment has
been filed, and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective, (2) of any request
by the SEC for amendments or supplements to the Registration Statement or the
Prospectus or for additional information, (3) of the issuance by the SEC of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose, (4) of the receipt by the
Purchaser of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, (5) of the
happening of any event (but not the details of such event) which makes any
statement made in the Registration Statement, the Prospectus or any document
incorporated therein by reference untrue or which requires the making of any
changes in the Registration Statement, the Prospectus or any document
incorporated therein by reference in order to make the statements therein not
misleading, so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, and (6) of the
Purchaser’s good faith determination that it is appropriate to amend the
Registration Statement or supplement the Prospectus before sales of the
Registrable Securities continue.


(d)     use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of the Registration Statement at the earliest
possible time;


(e)     furnish to the Holders, without charge, a reasonable number of conformed
copies of the Registration Statement and any post-effective amendment thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits (including those incorporated by reference);


(f)      deliver to the Holders as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Persons
may reasonably request; the Purchaser hereby consents to the use of the
Prospectus or any amendment or supplement thereto by the Holders in connection
with the offering and sale of the Registrable Securities covered by the
Prospectus or any amendment or supplement thereto;


(g)      use its commercially reasonable efforts to register or qualify such
Registrable Securities for offer and sale prior to the date on which the
Registration Statement is declared effective, under the securities or blue sky
laws of such jurisdictions as any Holder reasonably requests in writing and do
any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, that the Purchaser will not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;
 

--------------------------------------------------------------------------------


 
(h)     cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends; and enable such Registrable Securities to be in
such denominations and registered in such names as the Holders may request at
least two (2) Business Days prior to any such sale of Registrable Securities;


(i)      upon the occurrence of any event contemplated by paragraph (c)(5)
above, promptly prepare a supplement or post-effective amendment to the
Registration Statement or the Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Securities, the Prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and


(j)       provide a transfer agent and registrar for all Registrable Securities.


The Purchaser may require the Holders to furnish to the Purchaser such
information and documents regarding the distribution of the Registrable
Securities by the Holders as the Purchaser may from time to time reasonably
request in writing, and the Purchaser’s obligations with respect to registration
are subject to such information being provided on a timely basis.


Each of the Holders hereby agrees by acquisition of the Registrable Securities
that, upon receipt of any notice from the Purchaser of the happening of any
event of the kind described in Section 4(c)(5) hereof, such Holder will
forthwith discontinue disposition of Registrable Securities until such Holder’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 4(i) hereof, or until it is advised in writing by the Purchaser that the
use of the Prospectus may be resumed, and has received copies of any additional
or supplemental filings which are incorporated by reference in the Prospectus,
and, if so directed by the Purchaser, each Holder will deliver to the Purchaser
(at the Purchaser’s expense) all copies, other than permanent file copies then
in such Holder’s possession, of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice.


Section 5.         Effect of Withdrawal and Suspension.


(a)  Withdrawal. If the Purchaser shall withdraw the Registration Statement
prior to the expiration of the Effectiveness Period (a “Withdrawn Registration
Statement”), the Holders that continue to hold the Registrable Securities, which
shares were covered by the Withdrawn Registration Statement, shall be entitled
to an additional Registration Statement, and the Purchaser shall use its
commercially reasonable efforts to (i) prepare and file with the SEC, as soon as
practicable following the date of withdrawal of the Withdrawn Registration
Statement, an additional Registration Statement on Form S-3, and (ii) keep such
additional Registration Statement effective for the remainder of the
Effectiveness Period of the Withdrawn Registration Statement. The Purchaser
shall reimburse the Holders for all reasonable legal and other advisory fees
incurred by the Holders in connection with the Withdrawn Registration Statement.
 

--------------------------------------------------------------------------------


 
(b)  Suspended Sales. If the Purchaser shall give any notice to suspend the
disposition of Registrable Securities pursuant to Section 4(c)(5) hereof, the
Purchaser shall extend the period of time during which the Purchaser is required
to maintain the effectiveness of the Registration Statement pursuant to Section
3 of this Agreement by the number of days during the period from and including
the date of the giving of such notice to and including the date the Holders
either are advised by the Purchaser that the use of the Prospectus may be
resumed or receive copies of the supplemented or amended Prospectus contemplated
by Section 4(i).
 
Section 6.         Indemnification.


(a)      Indemnification by Purchaser. The Purchaser will indemnify and hold
harmless, to the full extent permitted by law, each Holder and its Agents and
each Person who controls such Holder or any of its Agents (within the meaning of
the Securities Act) against all losses, claims, damages, liabilities and
expenses to which any such Person may be subject, under the Securities Act or
otherwise, and reimburse all such Persons for any legal or other expenses
incurred with investigating or defending against any such losses, claims,
damages or liabilities, insofar as such losses, claims, damages or liabilities
arise out of or are based upon any untrue or alleged untrue statement of a
material fact contained in a Registration Statement, Prospectus or preliminary
prospectus or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation or alleged violation by the Purchaser of the
Securities Act, the Securities Exchange Act of 1934, as amended, or applicable
“blue sky” laws, except insofar as the same arise out of or are based upon an
untrue statement of a material fact or omission of a material fact required to
be stated therein or necessary to make the statements therein not misleading,
which statement or omission is made therein in reliance upon and in conformity
with information furnished in writing to the Purchaser by such Holder, expressly
for use therein.


(b)     Indemnification by Holders. Each Holder will, severally but not jointly,
indemnify and hold harmless, to the full extent permitted by law, the Purchaser,
its directors and officers and each Person who controls the Purchaser (within
the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses to which any such Person may be subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities arise out of or are based upon any untrue or alleged untrue
statement of a material fact contained in the Registration Statement or
Prospectus or preliminary prospectus or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, to the extent, but only if and to the extent, that such
untrue or alleged untrue statement or omission or alleged omission is made
therein in reliance upon and in conformity with the information furnished in
writing by such Holder or any Agent of a Holder specifically for inclusion
therein.




--------------------------------------------------------------------------------


 
(c)     Conduct of Indemnification Proceedings. Any Person entitled to
indemnification (the “Indemnified Party”) hereunder will (i) give prompt notice
to the indemnifying party (the “Indemnifying Party”) of any claim with respect
to which it seeks indemnification, and (ii) unless, in such Indemnified Party’s
reasonable judgment, a conflict of interest may exist between such Indemnified
Party and Indemnifying Party with respect to such claim, permit such
Indemnifying Party to assume at its own expense the defense of such claim with
counsel reasonably satisfactory to the Indemnified Party. The Indemnified Party
shall have the right to participate in the conduct of such defense by the
Indemnifying Party provided that it will pay for the fees of its own counsel.
Whether or not such defense is assumed by the Indemnifying Party, the
Indemnifying Party will not be subject to any liability for any settlement made
without its consent. No Indemnifying Party will consent to entry into any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation. An
Indemnifying Party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such Indemnifying Party with respect to
such claim, unless in the reasonable judgment of any Indemnified Party and any
other of such Indemnified Parties with respect to such claim, such Indemnified
Parties reasonably believe that due to conflict of interests, one counsel will
not be in a position to adequately represent all Indemnified Parties, in which
event the Indemnifying Party shall be obligated to pay the fees and expenses of
such additional counsel or counsels. Failure to give prompt written notice shall
not release the Indemnifying Party from its obligations hereunder, except to the
extent that the Indemnifying Party demonstrates that the defense of such claim
has been materially prejudiced by the Indemnified Party’s failure to give such
notice.
 
(d)     Continued Effect. The indemnification provided for under this Agreement
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnified Party or any officer, director, Agent or person who
controls such Indemnified Party and shall survive the transfer of the
Registrable Securities.


(e)     Contribution. If the indemnification provided for in Section 6(a) or
6(b) is due in accordance with the terms hereof, but is held by a court of
competent jurisdiction to be unavailable or unenforceable with respect to any
losses, claims, damages, liabilities or expenses referred to herein, then each
Indemnifying Party in lieu of indemnifying such Indemnified Party shall
contribute to the amount paid or payable by such Indemnified Party as a result
of the losses, liabilities, claims or damages referred to in Section 6(a) or
6(b) in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party on the one hand and any Indemnified Party on the other hand
in connection with the statements or omissions which resulted in such losses,
liabilities, claims or damages. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information initially supplied or developed by the Indemnifying Party
or such Indemnified Party and such parties’ relative intent, knowledge, access
to information and opportunity to correct such untrue statement or omission. The
amount paid by an Indemnified Party as a result of the losses, liabilities,
claims or damages referred to in the first sentence of this Section 6(e) shall
be deemed to include any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any action or
claim which is the subject of this Section 6(e). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
 

--------------------------------------------------------------------------------


 
Section 7.         Miscellaneous.


(a)      Termination. This Agreement shall terminate upon termination of the
Effectiveness Period, and shall thereupon be of no further force and effect;
provided that Section 6 shall survive the termination of this Agreement.


(b)     No Inconsistent Agreements. The Purchaser will not on or after the date
of this Agreement enter into any agreement with respect to its securities which
is inconsistent with the rights granted to the Holders or otherwise conflicts
with the provisions hereof.


(c)      Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder shall be given in accordance with
Section 8.01 of the Stock Purchase Agreement.


(d)     Entire Agreement. This Agreement contains the entire agreement among the
Parties with respect to the subject matter hereof, and supersedes all prior
agreements, written or oral, with respect thereto.
 
(e)     Waivers and Amendments. This Agreement may be amended, superseded,
cancelled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the Parties or, in the case of a waiver, by the
Party waiving compliance. No delay on the part of any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof.
 
(f)      Remedies Cumulative. No remedy made available by any of the provisions
of this Agreement is intended to be exclusive of any other remedy, and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity; provided,
however, that in no event shall any party be entitled to recover more than once
in respect of any claim.
 
(g)     Binding Effect; No Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors. This
Agreement is not assignable by the Holders (other than to the heirs and personal
representatives of a deceased Holder) without the prior written consent of the
Purchaser and any other purported assignment shall be null and void.
 
(h)     Counterparts. This Agreement may be executed by the Parties hereto in
multiple counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.
 
(i)       Interpretive Provisions. 
 
(i)        The words “hereof,” “herein,” “hereunder” and “hereto” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Except as expressly
set forth herein, the term “including” when used with or without the term
“without limitation” shall be deemed to be inclusive, and not to the exclusion
of any other item except when used with a negative predicate.
 
(ii)       All references herein to Sections, subsections, and clauses shall be
deemed references to such parts of this Agreement, unless the context shall
otherwise require.
 
(j)       Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.


(k)      Severability of Provisions. If any provision or any portion of any
provision of this Agreement or the application of such provision or any portion
thereof to any Person or circumstance, shall be held invalid or unenforceable,
the remaining portion of such provision and the remaining provisions of this
Agreement, or the application of such provision or portion of such provision as
is held invalid or unenforceable to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby.
 
(l)      Choice of Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Georgia without regard to the conflicts
of laws principles thereof. Each Party hereby irrevocably submits to the
exclusive jurisdiction of Fulton County, State of Georgia, in any action or
proceeding arising out of or relating to this Agreement and hereby irrevocably
agrees, on behalf of itself and on behalf of such Party’s successors, that all
claims in respect of such action or proceeding may be heard and determined in
any such court and irrevocably waives any objection such Party may now or
hereafter have as to the venue of any such suit, action or proceeding brought in
such a court or that such court is an inconvenient forum.
 
(m)     Waiver of Jury Trial. The Parties hereby waive trial by jury in any
judicial proceeding involving, directly or indirectly, any matter (whether in
tort, contract or otherwise) in any way arising out of, related to, or connected
with this Agreement.
 
(n)     Expenses. The Purchaser shall pay all expenses associated with the
preparation and filing of each Registration Statement and the maintaining of its
effectiveness. However, the Holders shall be responsible for the filing fees.


(o)      Third Party Beneficiaries. The Holders are third party beneficiaries of
each and every provision of this Agreement purporting to provide rights to any
Holder.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 

       
PURCHASER:
 
THERAGENICS CORPORATION
 
   
   
  By:   /s/ M. Christine Jacobs  

--------------------------------------------------------------------------------

M. Christine Jacobs
Chief Executive Officer




       
SELLERS’ REPRESENTATIVE:
 
   
   
 
 /s/ James.R. Eddings
 

--------------------------------------------------------------------------------

James R. Eddings


--------------------------------------------------------------------------------


 